Judgment unanimously reversed, on the law and facts, and new trial granted. Memorandum: We hold that the unprofessional and egregiously improper comments of the Assistant District Attorney in summation were so prejudicial as to deprive defendant of a fair trial (see People v Ashwal, 39 NY2d 105, 109-110; People v Rivera, 75 AD2d 544). The remarks to which defense counsel objected included the following: "Mr. Panzarella is trying to evoke sympathy for George La Cava. I say we are well rid of him and it doesn’t bother me one bit to say that that man is a liar and a thief, because that’s exactly what he is”; and "Members of my profession are honest and aboveboard whatever they are doing. George La Cava didn’t measure up and he didn’t on the witness stand. He lied to you, just as he lied to the Grand Jury and I say to you he is not worthy of your belief’; and "Ladies and Gentlemen: I am asking you for a verdict of guilty and I have never asked for a verdict of guilty. I left to the jury, but I say to you that there is no man more guilty than this one of the crimes of which he is charged.” The summation was a blatant effort to prejudice the jury against defendant, a disbarred attorney. Moreover, the prosecuting attorney improperly expressed his personal opinion concerning defendant’s credibility and his guilt or innocence (see People v Puglisi, 44 NY2d 748; People v Shanis, 36 NY2d 697; People v Lovello, 1 NY2d 436). We have repeatedly warned against such conduct on the part of District Attorneys or their assistants. The above conduct so violates appropriate prosecutorial conduct that a new trial is required. Defendant’s other contentions on appeal present no basis for reversal. (Appeal from judgment of Monroe County Court—criminal possession of a forged instrument, second degree, and another charge.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Witmer, JJ.